United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1532
                                     ___________

Lazaro Despaigne Borrero,                 *
                                          *
             Appellant,                   *
                                          *
      v.                                  * Petition for Review of
                                          * an Order of the Immigration
Immigration and Naturalization            * and Naturalization Service.
Service,                                  *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: September 7, 2000
                               Filed: September 11, 2000
                                   ___________

Before RICHARD S. ARNOLD, BRIGHT, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Lazaro Despaigne Borrero, a Cuban citizen, petitions for review of a final order
of the Board of Immigration Appeals dismissing his appeal of an Immigration Judge’s
determination that he was ineligible for relief under the legislation implementing Article
3 of the United Nations Convention Against Torture and Other Cruel, Inhuman or
Degrading Treatment or Punishment (Convention Against Torture). Mr. Borrero does
not contest the finding below that he is an alien removable by virtue of his prior state
felony convictions. Accordingly, we lack jurisdiction to review the instant petition.
See 8 U.S.C. § 1252(a)(2)(C) (notwithstanding any other provision of law, no court has
jurisdiction to review any final order of removal against alien who is removable by
reason of having committed criminal offense covered in 8 U.S.C. §§ 1182(a)(2),
1227(a)(2)(A)(iii), or 1227(a)(2)(B)); Castro-Baez v. Reno, 217 F.3d 1057, 1058-60
(9th Cir. 2000) (recognizing appellate court’s jurisdiction extends to deciding only
whether alien had committed deportable offense under § 1252(a)(2)(C), and dismissing
for lack of jurisdiction after concluding such offense had been committed); Diakite v.
INS, 179 F.3d 553, 554 (7th Cir. 1999) (per curiam) (neither Convention Against
Torture nor its implementing legislation grants appellate jurisdiction over petition of
alien in deportation proceedings pursuant to § 1252’s predecessor, 8 U.S.C. §
1105a(a)(10)); Mendez-Morales v. INS, 119 F.3d 738, 739 (8th Cir. 1997) (per
curiam) (appeals court has no jurisdiction where petitioner was deportable by reason
of criminal conviction for “aggravated felony” and petitioner did not dispute that
offense was aggravated felony).

      Accordingly, we dismiss the petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-